Motion for clarification of the opinion and amendment of remittitur granted. Opinion clarified by omitting the words “ dated April 9,1958 ” from the final paragraph thereof (12 N Y 2d, p. 428) and remittitur amended to read as follows: Order of the Appellate Division modified and order of the Local Rent Administrator, dated October 28, 1957, as modified by the order of the Local Rent Administrator, dated April 9,1958, increasing the maximum rent $1 per room as of that date and decontrolling certain rooms set forth therein, reinstated, without costs. [See 12 NY 2d 423.]